Name: Council Decision 2011/635/CFSP of 26Ã September 2011 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia
 Type: Decision
 Subject Matter: international security;  international affairs;  Africa
 Date Published: 2011-09-27

 27.9.2011 EN Official Journal of the European Union L 249/12 COUNCIL DECISION 2011/635/CFSP of 26 September 2011 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 29 thereof, Whereas: (1) On 10 December 2002, the Council adopted Common Position 2002/960/CFSP concerning restrictive measures against Somalia (1) following United Nations Security Council Resolutions (UNSCR) 733 (1992), 1356 (2001) and 1425 (2002). (2) On 16 February 2009, the Council adopted Common Position 2009/138/CFSP concerning restrictive measures against Somalia and repealing Common Position 2002/960/CFSP (2), implementing UNSCR 1844 (2008). On 1 March 2010, the Council adopted Decision 2010/126/CFSP amending Common Position 2009/138/CFSP (3) and implementing UNSCR 1907 (2009). (3) On 26 April 2010, the Council adopted Decision 2010/231/CFSP concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP (4) following the adoption of UNSCR 1916 (2010) and the adoption of the list of persons and entities which are subject to restrictive measures by the Sanctions Committee established pursuant to UNSCR 751 (1992) concerning Somalia (hereinafter referred to as the Sanctions Committee). (4) On 28 July 2011, the Sanctions Committee updated the list of persons and entities subject to restrictive measures. (5) On 29 July 2011, the United Nations Security Council adopted UNSCR 2002 (2011) extending the designation criteria to include political or military leaders recruiting or using children in armed conflicts in Somalia in violation of applicable international law, and individuals and entities being responsible for violations of applicable international law in Somalia involving the targeting of civilians including children and women in situations of armed conflict, including killing and maiming, sexual and gender-based violence, attacks on schools and hospitals and abduction and forced displacement. (6) In addition, UNSCR 2002 (2011) clarified the exemption permitting the making available of funds, other financial assets or economic resources necessary to ensure the timely delivery of urgently needed humanitarian assistance in Somalia, by the United Nations, its specialised agencies or programmes, humanitarian organisations having observer status with the United Nations General Assembly that provide humanitarian assistance, and their implementing partners. (7) Decision 2010/231/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/231/CFSP is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 Restrictive measures as provided for in Articles 3, 5(1) and 6(1) and (2) shall be imposed against persons and entities designated by the Sanctions Committee as:  engaging in or providing support for acts that threaten the peace, security or stability of Somalia, including acts that threaten the Djibouti Agreement of 18 August 2008 or the political process, or threaten the TFIs or AMISOM by force,  having acted in violation of the arms embargo and related measures as referred to in Article 1,  obstructing the delivery of humanitarian assistance to Somalia, or access to, or distribution of, humanitarian assistance in Somalia,  being political or military leaders recruiting or using children in armed conflicts in Somalia in violation of applicable international law,  being responsible for violations of applicable international law in Somalia involving the targeting of civilians including children and women in situations of armed conflict, including killing and maiming, sexual and gender-based violence, attacks on schools and hospitals and abduction and forced displacement. The relevant persons and entities are listed in the Annex.. 2. Article 6(6) is replaced by the following: 6. Paragraphs 1 and 2 shall not apply to the making available of funds, other financial assets or economic resources necessary to ensure the timely delivery of urgently needed humanitarian assistance in Somalia, by the United Nations, its specialised agencies or programmes, humanitarian organisations having observer status with the United Nations General Assembly that provide humanitarian assistance, and their implementing partners, including bilaterally or multilaterally funded NGOs participating in the UN Consolidated Appeal for Somalia.. Article 2 The Annex to Decision 2010/231/CFSP shall be replaced by the text set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 September 2011. For the Council The President M. KOROLEC (1) OJ L 334, 11.12.2002, p. 1. (2) OJ L 46, 17.2.2009, p. 73. (3) OJ L 51, 2.3.2010, p. 18. (4) OJ L 105, 27.4.2010, p. 17. ANNEX ANNEX LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 2 I. Persons 1. Yasin Ali Baynah (a.k.a. a) Ali, Yasin Baynah, b) Ali, Yassin Mohamed, c) Baynah, Yasin, d) Baynah, Yassin, e) Baynax, Yasiin Cali, f) Beenah, Yasin, g) Beenah, Yassin, h) Beenax, Yasin, i) Beenax, Yassin, j) Benah, Yasin, k) Benah, Yassin, l) Benax, Yassin, m) Beynah, Yasin, n) Binah, Yassin, o) Cali, Yasiin Baynax) Date of birth: 24 December 1965. Nationality: Somalia. Alt. Nationality: Sweden. Location: Rinkeby, Stockholm, Sweden; Mogadishu, Somalia. Date of UN designation: 12 April 2010. Yasin Ali Baynah has incited attacks against the Transitional Federal Government (TFG) and the African Union Mission in Somalia (AMISOM). He has also mobilised support and raised funds on behalf of the Alliance for the Re-Liberation of Somalia and Hisbul Islam, both of which have actively engaged in acts that threaten the peace and security of Somalia, including rejection of the Djibouti Agreement, and attacks on the TFG and AMISOM forces in Mogadishu. 2. Hassan Dahir Aweys (a.k.a. a) Ali, Sheikh Hassan Dahir Aweys, b) Awes, Hassan Dahir, c) Awes, Shaykh Hassan Dahir, d) Aweyes, Hassen Dahir, e) Aweys, Ahmed Dahir, f) Aweys, Sheikh, g) Aweys, Sheikh Hassan Dahir, h) Dahir, Aweys Hassan, i) Ibrahim, Mohammed Hassan, j) OAIS, Hassan Tahir, k) Uways, Hassan Tahir, l) Hassan, Sheikh) Date of birth: 1935. Citizen: Somalia. Nationality: Somalia. Location: Somalia. Date of UN designation: 12 April 2010. Hassan Dahir Aweys has acted and continues to act as a senior political and ideological leader of a variety of armed opposition groups responsible for repeated violations of the general and complete arms embargo and/or acts that threaten the Djibouti peace agreement, the Transitional Federal Government (TFG) and the African Union Mission in Somalia (AMISOM) forces. Between June 2006 and September 2007, AWEYSs served as chairman of the central committee of the Islamic Courts Union; in July 2008 he declared himself chairman of the Alliance for the Re-Liberation of Somalia-Asmara wing; and in May 2009 he was named chairman of Hisbul Islam, an alliance of groups opposed to the TFG. In each of these positions, AWEYSs statements and actions have demonstrated an unequivocal and sustained intention to dismantle the TFG and expel AMISOM by force from Somalia. 3. Hassan Abdullah Hersi Al-Turki (a.k.a. a) Al-Turki, Hassan, b) Turki, Hassan, c) Turki, Hassan Abdillahi Hersi, d) Turki, Sheikh Hassan, e) Xirsi, Xasan Cabdilaahi, f) Xirsi, Xasan Cabdulle) Date of birth: circa 1944. Place of birth: Ogaden Region, Ethiopia. Nationality: Somalia. Location: Somalia. Date of UN designation: 12 April 2010. Hassan Abdullah Hersi Al-Turki has been a senior leader of an armed militia group since the mid-1990s and had engaged in numerous arms embargo violations. In 2006, al-Turki contributed forces to the Islamic Courts Union take-over of Mogadishu and emerged as a military leader in the group, aligned with al-Shabaab. Since 2006, al-Turki has made territory under his control available for training by various armed opposition groups including al-Shabaab. In September 2007, al-Turki appeared in an al-Jazeera news video showing militia training under his leadership. 4. Ahmed Abdi aw-Mohamed (a.k.a. a) Abu Zubeyr, Muktar Abdirahman, b) Abuzubair, Muktar Abdulrahim, c) Aw Mohammed, Ahmed Abdi, d) Aw-Mohamud, Ahmed Abdi, e) Godane, f) Godani, g) Mukhtar, Shaykh, h) Zubeyr, Abu) Date of birth: 10 July 1977. Place of birth: Hargeysa, Somalia. Nationality: Somalia. Date of UN designation: 12 April 2010. Ahmed Abdi Aw-Mohamed is a senior leader of al-Shabaab and was publically named emir of the organisation in December 2007. He exercises command responsibility for al-Shabaab operations across Somalia. Aw-Mohamed has denounced the Djibouti peace process as a foreign conspiracy, and in a May 2009 audio recording to Somali media, he acknowledged that his forces were engaged in recent fighting in Mogadishu. 5. Fuad Mohamed Khalaf (a.k.a. a) Fuad Mohamed Khalif, b) Fuad Mohamed Qalaf, c) Fuad Mohammed Kalaf, d) Fuad Mohamed Kalaf, e) Fuad Mohammed Khalif, f) Fuad Khalaf, g) Fuad Shongale, h) Fuad Shongole, i) Fuad Shangole, j) Fuad Songale, k) Fouad Shongale, l) Fuad Muhammad Khalaf Shongole) Nationality: Somalia. Location: Mogadishu, Somalia. Alt. Location: Somalia. Date of UN designation: 12 April 2010. Fuad Mohamed Khalaf has facilitated financial support to al-Shabaab; in May 2008, he held two fundraising events for al-Shabaab at mosques in Kismaayo, Somalia. In April 2008, Khalaf and several other individuals directed vehicle-borne explosive device attacks on Ethiopian bases and Somali Transitional Federal Government elements in Mogadishu, Somalia. In May 2008, Khalaf and a group of fighters attacked and captured a police station in Mogadishu, killing and wounding several soldiers. 6. Bashir Mohamed Mahamoud (a.k.a. a) Bashir Mohamed Mahmoud, b) Bashir Mahmud Mohammed, c) Bashir Mohamed Mohamud, d) Bashir Mohamed Mohamoud, e) Bashir Yare, f) Bashir Qorgab, g) Gure Gap, h) Abu Muscab, i) Qorgab) Date of birth: circa 1979-1982. Alt. Date of birth: 1982. Nationality: Somalia. Location: Mogadishu, Somalia. Date of UN designation: 12 April 2010. Bashir Mohamed Mahamoud is a military commander of al-Shabaab. Mahamoud was also one of approximately ten members on al-Shabaabs leadership council as of late 2008. Mahamoud and an associate were in charge of the 10 June 2009 mortar attack against the Somali Transitional Federal Government in Mogadishu. 7. Mohamed Said (a.k.a. a) Atom, b) Mohamed Said Atom, c) Mohamed Siad Atom) Date of birth: circa 1966. Place of birth: Galgala, Somalia. Location: Galgala, Somalia. Alternative Location: Badhan, Somalia. Date of UN designation: 12 April 2010. Mohamed Said Atom has engaged in acts that threaten the peace, security or stability of Somalia. Atom has directly or indirectly supplied, sold, or transferred to Somalia arms or related matÃ ©riel or advice, training, or assistance, including financing and financial assistance, related to military activities in violation of the arms embargo. Atom has been identified as one of the principal suppliers of arms and ammunition for al-Shabaab operations in the Puntland region. He is described as the leader of a militia that emerged in 2006 in the eastern Sanaag region of northern Somalia. The militia comprises as many as 250 fighters and has been implicated in incidents of kidnapping, piracy and terrorism, and imports its own weapons, in violation of the arms embargo. Atom has established his force as the principal military presence in the area, with a primary base near Galgala and a secondary base near Badhan. According to some information, Atom is aligned with al-Shabaab and may receive instructions from al-Shabaab leader Fuaad Mohamed Khalaf. Furthermore, Atom is reportedly involved in arms trafficking into Somalia. Information from a number of sources indicates that his forces receive arms and equipment from Yemen and Eritrea. According to a December 2008 report, an eyewitness described six such shipments during a four-week period in early 2008, each sufficient to fill two pickup trucks with small arms, ammunition, and rocket-propelled grenades. According to a Bossaso businessman familiar with the arms trade, Atoms consignments do not enter the arms market, suggesting that they are either retained for the use of his forces or are transferred to recipients in southern Somalia, where al-Shabaab operates. Atoms forces were implicated in the kidnapping of a German aid worker, in the kidnapping of two Somalis near Bossaso, and in a bombing of Ethiopian migrants in Bossaso on 5 February 2008, which killed 20 people and wounded over 100 others. Atoms militia may also have played a secondary role in the kidnapping of a German couple captured by pirates in June 2008. 8. Fares Mohammed Manaa (a.k.a.: a) Faris Manaa, b) Fares Mohammed Manaa) Date of birth: 8 February 1965. Place of birth: Sadah, Yemen. Passport No.: 00514146; Place of issue: Sanaa, Yemen. ID Card No.: 1417576; Place of issue: Al-Amana, Yemen; Date of issue: 7 January 1996. Date of UN designation: 12 April 2010. Fares Mohammed Manaa has directly or indirectly supplied, sold or transferred to Somalia arms or related material in violation of the arms embargo. Manaa is a known arms trafficker. In October 2009, the Yemeni government released a blacklist of arms dealers with Manaa on top as part of an effort to stem the flood of weapons in the country, where weapons reportedly outnumber people. Faris Manaa is a major weapons trafficker, and thats well known, according to June 2009 reporting by a U.S. journalist who is a commentator on Yemeni affairs, authors a semi-annual country report, and has contributed to Janes Intelligence Group. In a December 2007 Yemen Times article, he is referenced as Sheikh Fares Mohammed Manaa, an arms dealer. In a January 2008 Yemen Times article, he is referred to as Sheikh Faris Manaa, an arms tradesman. As of mid-2008, Yemen continues to serve as a hub for illegal arms shipments to the Horn of Africa, particularly arms shipments by boat to Somalia. There are unconfirmed reports that Faris Manaa has participated in shipments to Somalia on numerous occasions. In 2004, Mana was involved in weapons contracts from Eastern Europe for weapons allegedly marketed to Somali fighters. Despite the Somalia UN arms embargo since 1992, Manaas interest in trafficking arms into Somalia can be traced back at least to 2003. Manaa made an offer to buy thousands of arms in 2003 from Eastern Europe, and indicated that he planned to sell some of the arms in Somalia. 9. Hassan Mahat Omar (a.k.a.: a) Hassaan Hussein Adam, b) Hassane Mahad Omar, c) Xassaan Xuseen Adan, d) Asan Mahad Cumar, e) Abu Salman, f) Abu Salmaan, g) Sheikh Hassaan Hussein). Date of birth: 10 April 1979. Place of birth: Garissa, Kenya. Nationality: Possibly Ethiopian. Passport No.: A 1180173 Kenya, expiry 20 August 2017. ID Card No.: 23446085. Location: Nairobi, Kenya. Date of UN designation: 28 July 2011. Hassan Mahat Omar is engaging in acts that threaten the peace, security or stability of Somalia. He is an Imam and one of the leaders of Masjid-ul-Axmar, an informal Al-Shabaab affiliated centre in Nairobi. He is also involved in recruiting new members and soliciting funds for Al-Shabaab, including online at the Al-Shabaab affiliated website alqimmah.net. In addition, he has issued fatwas calling for attacks against the TFG on an Al-Shabaab chat room site. 10. Omar Hammami (a.k.a.: a) Abu Maansuur Al-Amriki, b) Abu Mansour Al-Amriki, c) Abu Mansuur Al-Amriki, d) Umar Hammami, e) Abu Mansur Al-Amriki). Date of birth: 6 May 1984. Place of birth: Alabama, United States. Nationality: United States. Also believed to hold Syrian nationality. Passport No.: 403062567 (US). Social Security No: 423-31-3021 (US). Location: Somalia. Other information: Married to a Somali woman. Lived in Egypt in 2005 and moved to Somalia in 2009. Date of UN designation: 28 July 2011. Omar Hammami is engaging in acts that threaten the peace, security or stability of Somalia. He is a senior member of Al-Shabaab. He is involved in recruitment, finance and payroll for foreign fighters in Somalia. He is described as an expert in explosives and warfare in general. Since October 2007 he has appeared in television reports and in Al-Shabaab propaganda videos. He has been shown in a video training Al-Shabaab fighters. He has also been shown in videos and on websites calling for more fighters to join Al-Shabaab. II. Entities Al-Shabaab (a.k.a. a) Al-Shabab, b) Shabaab, c) The Youth, d) Mujahidin Al-Shabaab Movement, e) Mujahideen Youth Movement, f) Mujahidin Youth Movement, g) MYM, h) Harakat Shabab Al-Mujahidin, i) Hizbul Shabaab, j) Hisbul Shabaab, k) Al-Shabaab Al-Islamiya, l) Youth Wing, m) Al-Shabaab Al-Islaam, n) Al-Shabaab Al-Jihaad, o) The Unity Of Islamic Youth, p) Harakat Al-Shabaab Al-Mujaahidiin,q) Harakatul Shabaab Al Mujaahidiin, r) Mujaahidiin Youth Movement) Location: Somalia. Date of UN designation: 12 April 2010. Al-Shabaab has engaged in acts that directly or indirectly threaten the peace, security, or stability of Somalia, including but not limited to: acts that threaten the Djibouti Agreement of August 18, 2008, or the political process; and, acts that threaten the Transitional Federal Institutions (TFIs), the African Union Mission in Somalia (AMISOM), or other international peacekeeping operations related to Somalia. Al-Shabaab has also obstructed the delivery of humanitarian assistance to Somalia, or access to, or distribution of, humanitarian assistance in Somalia. According to the statement by the Chairman of the Security Council Committee established pursuant to resolution 751 (1992) concerning Somalia to the Security Council delivered on 29 July 2009, both Al-Shabaab and Hisb'ul Islam publicly and repeatedly claimed responsibility for the attacks by forces on the Transitional Federal Government (TFG) and AMISOM. Al-Shabaab had also claimed responsibility for the killing of TFG officials, and on 19 July 2009 had raided and shut down the field offices of UNOPS, UNDSS and UNDP in the Bay and Bakool regions, in violation of paragraph (c) of resolution 1844 (2008). Al-Shabaab has also repeatedly obstructed access to, or distribution of, humanitarian assistance in Somalia. The United Nations Security Councils Report of the Secretary-General on the situation in Somalia, dated 20 July 2009, contained the following paragraphs involving the activities of al-Shabaab in Somalia: Insurgent groups, such as al-Shabaab, are alleged to be extorting money from private companies and recruiting young people to join the fight against the Government in Mogadishu, including child soldiers. Al-Shabaab has confirmed the presence of foreign fighters within its ranks and has stated openly that it is working with al-Qaida in Mogadishu to remove the Government of Somalia. The foreign fighters, many of whom reportedly originate from Pakistan and Afghanistan, appear to be well trained and battle-tested. They have been observed wearing hoods and directing offensive operations against Government forces in Mogadishu and neighbouring regions. Al-Shabaab has intensified its strategy to coerce and intimidate the Somali population, as reflected in the carefully selected high gain assassinations and arrests of clan elders, several of whom have been murdered. On 19 June 2009, Omar Hashi Aden, the Minister of National Security, was killed in a large-scale suicide car bomb in Beletwyne. Over 30 other people were killed in the attack, which was strongly condemned by the international community and a broad cross-section of Somali society. According to the December 2008 report from the UN Security Council Somalia Monitoring Group (2008/769), al-Shabaab is responsible for a variety of attacks within Somalia over the last several years, including:  The reported killing and beheading of a Somali driver working for the World Food Programme in September 2008,  The bombing of a market in Puntland that killed 20 and wounded over 100 on 6 February 2008,  A campaign of bombings and targeted killings in Somaliland intended to disrupt the 2006 parliamentary elections,  The murders of several foreign aid workers in 2003 and 2004, According to reporting, al-Shabaab raided United Nations compounds in Somalia on 20 July 2009, and issued a decree banning three agencies of the United Nations from the al-Shabaab controlled areas of Somalia. Additionally, Somali Transitional Federal Government forces fought al-Shabaab and Hizbul Islam insurgents from 11-12 July 2009 resulting in the deaths of over 60 people. In the fighting on 11 July 2009, al-Shabaab landed four mortars inside Villa Somalia that resulted in the deaths of three African Union Mission to Somalia (AMISOM) soldiers and injuries to eight others. According to an article published by the British Broadcasting Corporation on 22 February 2009, al-Shabaab claimed responsibility for a suicide car bomb attack on an African Union military base in Mogadishu. According to the article, the African Union confirmed that 11 African Union peacekeepers were killed and 15 others were hurt. According to an article published by Reuters on 14 July 2009, al-Shabaab militants made gains in 2009 in guerrilla-style attacks on Somali and African Union forces. According to an article published by Voice of America on 10 July 2009, al-Shabaab was involved in an attack on Somali government forces in May 2009. According to an article posted on the website of the Council on Foreign Relations authored on 27 February 2009, al-Shabaab has waged an insurgency against Somalias transitional government and its Ethiopian supporters since 2006. Al-Shabaab killed eleven Burundian soldiers in the deadliest attack on AU peacekeepers since their deployment and states that al-Shabaab engaged in heavy fighting that killed at least fifteen people in Mogadishu.